Judge DuRelle
delivered the following dissenting opinion:
I am constrained to dissent from the opinion of the majority in this case. The appellee claimed, and has been allowed, exemptions under the law embodied in section 1697 of the Kentucky Statutes, providing that certain “property of persons with a family, resident in this Commonwealth, shall be exempt.” * * * The phrase “persons with a family” means undoubtedly persons having a family, and has been uniformly so construed. It can not mean persons living with a family; and the theory has always been that the exemptions were allowed to that person of the family upon whom the law threw the burden of the family’s support. This is invariably the husband, if living, except in certain cases provided for by statute. The person with the family could waive the exemption, could sell the property exempt, or mortgage it, and the family in such case were relegated to their legal or moral claim upon him for support. Upon the death of the husband the wife succeeded to his rights and became charged with his obligations, because in that case she became the “person with a family.”
*736It is not here contended that there may not be circumstances under which the wife of a living husband would be a person with a family within the meaning of the statute. That might possibly be so in the case of an insane husband. But in this case the husband is not claimed to have abandoned his wife, to be insane, imbecile, or even in bad health; on the contrary, he has been for many years assisting his, wife in the conduct of the business, apparently without salary, and, therefore, must be supposed to have contributed' as fully as his ability has permitted to the support of his family. In this case the claim of exemption in, favor of the wife is based wholly upon the fact • that the husband Is insolvent. No such ground is recognized by the law; on the contrary, the exemption is allowed by statute to “a person with a family,” if every other member of the family is wealthy. The statute is peremptory and direct.
Nor does the act of March 15, 1894 (Kentucky Statutes, 2127 et seq.), known as the Weissinger Act, appear to change the situation. That act allows the married woman to hold and own all her estate to her separate use, free from her husband’s debts, liabilities or control. It authorizes her to take, acquire and hold property in her own name, as if she were unmarried, to make contracts and sue and be sued as a single woman, with certain exceptions as to her right to contract with regard to real estate. But nowhere has it been claimed that the husband was thereby relieved from, the obligation to support her and the children. Under this act a woman trading in her own name and obtaining credit may fairly be presumed to have obtained the credit upon the strength of the business she conducted and the property *737she acquired and held, and upon the assumption that, as the husband was chargeable with her support and that of the family, he was entitled to the exemptions, and, therefore, her property was not exempt. It might, with some show of logic, be held that the Weissinger Act created a dual head to the family; that the husband and wife are thereby made separate individuals, each of whom is a person with a family within the meaning of the statute. This does not seem to me to be a fair construction of the Weissinger Act, or within the purview of its intention. Upon that assumption the husband and wife would each be entitled to thei statutory exemption as against his or her creditors out of the property owned by him or her. it is held in this case that the wife, by reason of her having property and carrying on a business, is entitled to the exemption, but there is nothing in the statute which either expressly or by implication takes the right from the. husband. If, therefore, the husband had property and created debts, he would also be entitled to the exemption out of his property as against his creditors. Undoubtedly he is a person with a family; undoubtedly he is charged with its support, and he is not, nor can he be, estopped by anything recovered by his wife in this case. He is not a party to the proceeding; in fact it. may well be doubted whether he would be a proper party, as the statute authorizes her to sue and be sued in her own name.
Such a construction, giving exemptions to each would have a manifest advantage over the construction given by the opinion of the majority, in that, under it, all persons trading with either husband or wife would do so with notice of their legal rights in the matter of exemptions. *738Under the law as laid down in the opinion no man trading with either husband or wife can tell whether the woman will be entitled to the exemption.
It is greatly to be feared that the present construction will be productive not only of domestic dissension, but of •endless litigation.
Judges Guffy and White
concur in this dissent.